Citation Nr: 1631823	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-42 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 

2.  Entitlement to service connection for alcohol and substance abuse.
 

REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to November 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2011, February 2013, July 2013, and June 2014, the Board remanded these claims for additional development.  In February 2015 and April 2016, the Board requested Veterans Health Administration (VHA) medical opinions pursuant to 38 C.F.R. § 20.901 regarding the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder had its onset during service.

2.  The Veteran's substance abuse is proximately due to his psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for secondary service connection for a substance abuse disability are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Analysis

The Veteran states that his current psychiatric disability and substance abuse disabilities had their onset during service.  See February 2009 Statement in Support of Claim.  He has current diagnoses of major depressive disorder and substance abuse disorder, in remission.  See July 2014 VA examination report.  The remaining elements necessary to establish service connection for major depressive disorder are the in-service element and the nexus.  

Regarding the in-service element, the Veteran's February 1979 service entry examination and August 1980 service separation examination both reflect no abnormalities.  Service treatment records (STRs) and service personnel records (SPRs), however, reflect that the Veteran exhibited uncontrollable behavior and was referred to a detox program for evaluation.  See August 1980 STR.  In a recommendation for discharge, the Veteran's commander noted that the Veteran had gotten into numerous fights with peers and superiors that culminated in an incident of him urinating on the doors of the rooms in his barracks.  In a later incident, the Veteran urinated on a sleeping platoon member while intoxicated.  An August 1980 STR reflects the Veteran received a psychiatric evaluation; the provider noted that the Veteran's behavior was normal; he was fully oriented; his mood was level (neither depressed nor hyperactive); thought process was clear; thought content was normal; memory was good.  The impression was no significant mental illness and the Veteran was determined to be mentally responsible, able to distinguish right from wrong, able to adhere to the right, and with mental capacity to understand and participate in a military board proceeding.  Thereafter, the Veteran was honorably discharged from the service due to alcohol and drug abuse.  He later reported that the discharge was precipitated by him getting in an alcohol-related motor vehicle accident while on duty.  See October 2011 VA examination report.  The record also reflects that the Veteran had a good relationship with his maternal grandfather, who died while he was on active duty.  See, e.g., October 2011 VA psychiatric examination.  The Veteran has suggested that he began drinking excessively after his grandfather's death.  Id.  The Board also notes that the Veteran disclosed a pre-service arrest for reckless driving in November 1978 for which he spent 16 days in jail.  He requested and received a moral waiver in order to enlist.  

Given the above evidence revealing no obvious indication of an in-service psychiatric disorder, the Board has remanded the Veteran's claim for additional development and medical opinions numerous times.  He has been afforded four VA examinations during the appeal period.
A VA psychiatric examination was conducted in October 2011; the provider reviewed the claims file and interviewed the Veteran.  Present diagnoses included recurrent major depressive disorder and polysubstance abuse disorder.  The examiner noted that the Veteran had severe symptoms of depression including self-reported feelings of pessimism, self-blame, loss of self-esteem, and loss of interest in pleasure and in activities previously enjoyed.  The Veteran also complained of symptoms such as restlessness, irritability, loss of energy, fatigue, difficulty concentrating, trouble with decision making, decreased appetite, sleep disturbance, and passive suicidal ideation.  He gave a family and childhood history which included a physically, mentally, and emotionally abusive stepfather from age four to eighteen.  The Veteran reported that he began to abuse alcohol and hashish while he was stationed in Germany during active duty.  Later, he experienced intermittent periods of unemployment and homelessness.  The October 2011 VA examination report notes the Veteran's arrest and imprisonment in 1986 for burglary and his many arrests for public intoxication and citations for driving under the influence of alcohol.  The report also notes his inpatient detoxification treatment in May 2007 and relapse treatment in June 2011.  

The October 2011 examiner administered the Beck Depression Inventory II, which revealed severe depression.  The examiner opined that the Veteran's depression was not related to his military service.  In support of this conclusion, the examiner noted that STRs showed no indication of diagnosis or treatment for depression during military service.  The examiner further noted that the Veteran had significant psychosocial stressors at the time of the examination, including unemployment, homelessness and lack of social support, which contributed to his depression.  The examiner also stated that the Veteran's childhood abuse may have made him more vulnerable to depression or other mood disorder prior to his military service.  The October 2011 examiner also opined that the Veteran's substance abuse, which the Veteran reported began during active service, was not related to service.  Although an etiology was not precisely identified, the examiner stated that the Veteran's childhood abuse may have predisposed him to poor impulse control which may have been related to his substance abuse. 

The appeal returned to the Board, which remanded it again in February 2013 due to the inadequacy of the October 2011 examination report.  The Board requested that specific questions be answered by an examiner on remand.  The Veteran received a second VA psychiatric examination in May 2013; the provider interviewed the Veteran and reviewed the claims file.  The examiner again provided a negative nexus opinion, stating that the Veteran's psychiatric disorder and polysubstance abuse/dependence were not related to service.  The examiner gave substantially similar rationale as the previous VA examiner, suggesting that the Veteran's abusive childhood may have predisposed him to develop these disorders. 

The Board remanded the appeal again in July 2013 due, in part, to the inadequacy of the May 2013 VA examination report.  The examiner had failed to answer each of the Board's inquiries.  Another VA psychiatric examination was conducted in October 2013.  The examiner was asked to provide an opinion as to whether the Veteran's in-service substance abuse was caused by his psychiatric disorder or was a symptom of a psychiatric disorder that manifested during service.  The examiner stated that there was no documentary evidence supporting the theory that the Veteran's documented in-service substance abuse was self-medication for underlying depression.  The examiner repeated the previous suggestions that the Veteran's substance abuse may have been related to his childhood abuse. 

In June 2014, the Board once again remanded the Veteran's appeal for further development and adjudication.  The Board asked the examiner to respond to certain inquiries in light of the Veteran's presumed soundness at entry into service, since his report of medical examination prior to entry in February 1979 reflected no psychiatric disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Veteran received the requested VA psychiatric examination in July 2014; the provider conducted an in-person examination and reviewed the claims file.  The examiner provided negative nexus opinions regarding both disorders.  In support of this conclusion, the examiner stated that the Veterans abusive childhood likely increased his vulnerability for developing a mental disorder such as major depressive disorder.  The examiner noted that STRs did not show evidence of or diagnosis or treatment for depression during military service and that the Veteran had steady employment for about 20 years after service until about 2005.  The examiner further noted that the Veteran first sought treatment for depression and substance abuse at the VA in 2007.  Given that factual background, the examiner could find no relationship between the current diagnosis of major depressive disorder and any event of service.  Regarding substance abuse, the examiner noted that the Veteran denied any such abuse prior to service, and reported that he began using substances heavily while stationed in Germany because they were readily available.  The examiner noted that the Veteran's records showed a history of noncompliance with rules and regulations in the military and that there was no documentary evidence indicating that his substance abuse was related to a mental disorder as opposed to being a product of willful misconduct. 

The July 2014 VA examination report was also inadequate, because it again suggested that the Veteran's childhood may have been a cause or contributor the Veteran's disabilities.  

Accordingly, in February 2015, the Board requested a VHA opinion; the opinion received was inadequate. 

In April 2016, the Board requested another VHA opinion regarding the Veteran's appeal.  The provider, Dr. D.R., provided an adequate response to the Board's inquiries.  He opined that the Veteran's current psychiatric disability manifested during service, and his opinion appropriately considered of the presumption of soundness at entry and was supported by rationale.  Dr. D.R. further stated that the Veteran's current psychiatric disability was related to the documented report of uncontrolled behavior in service in August 1980 and that the Veteran's age at that time is a common age of onset for the expression of psychiatric disabilities.  As such, Dr. D.R.'s opinion, which is the only adequate medical opinion of record, provides probative evidence that the Veteran's psychiatric disability had its onset in service, which fulfils the in-service and nexus elements necessary to establish service connection.  

Although service connection is not possible for primary drug or alcohol abuse; service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.310.  In this regard, Dr. D.R. stated that determining relationship between the Veteran's psychiatric disorder and substance abuse created a challenging "chicken and egg" problem.  Even so, he opined that the Veteran's substance abuse likely started as an attempt to self-medicate the psychiatric disorder.  As such, Dr. D.R.'s opinion provides probative evidence that the Veteran's substance abuse disability was caused by his underlying, now service-connected, major depressive disorder. 

In sum, although there are numerous medical opinions of record that decline to relate the Veteran's current major depressive disorder and substance abuse disabilities to service, none of these negative nexus opinions are wholly adequate.  Instead, the only adequate medical opinion of record, from Dr. D.R., reflects that these disabilities are related to service.  As a result of the foregoing, service connection is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.

Service connection for substance abuse disorder is granted as secondary to major depressive disorder.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


